         Exhibit 10.30          USF0000 LOGO [g61753voxware.jpg]  

Software License, Hardware, Services and

Maintenance Agreement (“AGREEMENT”)

  

168 Franklin Corner Road

Building 1, Suite 3

Lawrenceville, NJ 08648

(609) 514-4100

(609) 514-4103

 

This Software License, Hardware, Services and Maintenance Agreement
(“Agreement”) is made and effective this Thursday, August 23, 2001, by and among
VOXWARE, INC., a Delaware corporation (“Voxware”), having a principal place of
business at 168 Franklin Corner Road, Building 1, Suite 3, Lawrenceville, NJ
08648, and U.S. FOODSERVICE, INC., a Delaware corporation (“U.S. Foodservice”),
having a principal place of business at 9755 Patuxent Woods Drive, Columbia, MD
21046, hereinafter known as the Party or Parties.

 

Voxware develops, markets, sells, services and supports licensed software
hereinafter known as “Licensed Product(s),” computer hardware systems,
hereinafter known as “Hardware Product(s),” and provides Professional Services,
Maintenance and Support, jointly referred to as “Product(s).” U.S. Foodservice
enters into this Agreement to obtain a grant of license to use the Voxware
Licensed Product(s), and to purchase Hardware Product(s), Professional Services,
Maintenance and Support provided by Voxware, in accordance with the terms and
conditions of this Agreement.

 

SUPERSEDING EFFECT

 

This Agreement, together with its Attachments attached hereto and incorporated
herein by reference, contains all of the agreements, representations and
understandings of the Parties and supersedes prior oral and written agreements,
communications and documents between the Parties with respect to the subject
matter hereof.

 

NOW, THEREFORE, it is agreed:

 

ARTICLE I. DEFINITIONS

 

For purposes of this Agreement, the following terms shall mean:

 

Customer

 

Customer Company as Named above including Affiliates. An “Affiliate” of an
entity means (i) any entity directly or indirectly controlled by such entity
(where control has the meaning ascribed thereto in the regulations promulgated
pursuant to the Securities Act of 1933, as amended), (ii) any entity which
directly or indirectly controls such entity, or (iii) any entity which directly
or indirectly is controlled by an entity identified in (ii). Specifically,
Koninklijke Ahold, N.V. and any entity owned by Koninklijke Ahold, N.V. are
recognized as Affiliates, and as such the Terms of this Agreement shall also be
extended to those Affiliates.

 

Customer Solution

 

Any customized software solution designed to be deployed at the designated Site
or on the Designated Processor using the Product(s) as the basis for the
software deployment made by or at the direction of Customer, and not made by
Voxware.

 

Client Software

 

The specific software that is resident on each Hardware Product.

 

Confidential Information

 

Confidential Information shall mean any information disclosed by either party to
the other party, either directly or indirectly, in writing, orally or by
inspection of tangible objects (including without limitation documents,
prototypes, samples, software, schematics, flowcharts, graphical layouts and
descriptions, plant and equipment, Customer’s Accounts, warehouse performance
and operations, business plans and interests, the product(s) and associated
documentation, as more fully described in Attachment A), which is designated as
“Confidential,” “Proprietary” or other similar designation.

 

Designated Building

 

The physical building where the Product(s) are installed upon the Designated
Processor(s) or are otherwise utilized and which are specifically identified in
any Attachment to this Agreement or a written notification.

 

Designated Processor

 

The hardware server(s) identified in any Attachment to this Agreement or a
written notification. In the case of non-server based software, the personal
computers on which the Licensed Product(s) are resident.

 

Designated Site

 

The physical location(s) where the Product(s) are installed upon the Designated
Processor(s) or are otherwise utilized and which are specifically identified in
any Attachment to this Agreement or a written notification.

 

Discloser

 

The Party disclosing Confidential Information.

 

Enterprise Software

 

Enterprise Software shall mean the specific VoiceLogistics™ Hybrid Picking
Application (as defined in Attachment A, Section 2(c)) and Interface Software
(as defined in Attachment A, Section 2(d)) .

 

Hardware Fee

 

The fee(s) defined in Article V, Section 5(B) pertaining to Hardware Product(s).

 

Hardware Product(s)

 

The computer hardware device identified in each Attachment A to this agreement,
any peripherals attached to or ancillary to the hardware device, any third Party
Product(s) embedded in the device, and the associated documentation.

 

International

 

Any locations outside the United States.

 

License Fee

 

The fee(s) defined in Article V, Section 5(A) pertaining to Licensed Product(s).

 

Licensed Product(s)

 

The computer programming object code for the Licensed Product(s) identified in
each Attachment A to this Agreement, any Software Updates, the media in which
the Licensed Product(s) are delivered, and the associated documentation. Certain
security operational controls are provided in object code only.

 

Licensed User(s)

 

Any individual which has accessed the Licensed Product(s). Licensed Users are
counted concurrently when referring to Client Software and are named when
referring to Server Software. The total number of Licensed Users using the
Licensed Product(s) at any one time may not exceed the total number for which
License Fees have been paid.

 

Maintenance

 

Professional services provided to Customer by Voxware as contemplated by Article
IV of this Agreement related to technical support of the Product(s) and Software
Updates and for which Customer has paid Maintenance Fees.

 

Maintenance Fee

 

The fee(s) for either the Basic or Extended Maintenance Programs as outlined in
Attachment B of the Agreement.

 



--------------------------------------------------------------------------------

Voxware Software License, Hardware, Services and Maintenance Agreement with U.S.
Foodservice, Inc.

 

Solution

 

Any customized software solution designed to be deployed at the Designated Site
or on the Designated Processor using the Hardware and Licensed Product(s) as the
basis for the software deployment made by or at the direction of Voxware.

 

Period of Coverage

 

The time periods, in annual increments, during which Maintenance is available
under this Agreement.

 

Person

 

Any individual, or any corporation, limited liability company, partnership,
joint venture, association, joint stock company, trust, unincorporated
organization or other legal entity.

 

Published Product Specifications

 

The User Guides (in whatever media) associated with the Product(s), as they may
exist from time to time.

 

Recipient

 

The Party receiving Confidential Information.

 

VoiceLogistics™ System Software

 

The VoiceLogistics™ System Software shall mean the VoiceLogistics™ Client
software and firmware, the VoiceLogistics™ Application Server, the
VoiceLogistics™ System and Server Components, excluding the specific
VoiceLogistics™ Application (as defined in Attachment A, Section 2(c)) and
Interface Software (as defined in Attachment A, Section 2(d)) that may run on
either the VoiceLogistics™ Client or the VoiceLogistics™ System Server.

 

VoiceLogistics™ Solution

 

The VoiceLogistics™ Solution shall mean the specific Customer solution comprised
of the VoiceLogistics™ Client hardware, software and firmware, the
VoiceLogistics™ Application Server, the VoiceLogistics™ System and Server
Components, the specific VoiceLogistics™ Application (as defined in Attachment
A, Section 2(c)), Interface Software (as defined in Attachment A, Section 2(d))
that may run on either the VoiceLogistics™ Client or the VoiceLogistics™ System
Server.

 

Services

 

Professional services provided to Customer by Voxware as contemplated by Article
III of this Agreement, including analysis, design, programming, testing,
conversion, implementation, training and consulting, and for which Customer has
paid Services Fees.

 

Software Updates

 

Releases containing corrections or any revisions (including, without limitation,
revisions to support new releases of Licensed Product(s)), upgrades or new
versions, provided during the Period of Coverage.

 

Source Materials

 

Source Materials is the source code from which object code is compiled. Source
Materials shall include the fully commented source code and internal system
documentation, as well as all other materials, in both machine readable and hard
copy form, which are used to develop or test the source code. “Fully commented
source code” shall mean source code that includes all comments made by or for
Voxware. Source Materials shall include all electronically readable source
documentation, design documents, data models, help materials, tutorial programs,
and appropriate debug code, including those developed by or for Voxware during
the term of this Agreement.

 

ARTICLE II. SOFTWARE LICENSE (“LICENSE”)

 

1. LICENSE GRANT.

 

(A) Voxware grants to Customer a non-exclusive perpetual license to use the
Licensed Product(s) indicated in the Attachments, which may be executed from
time to time by the Parties, and to use the Solutions delivered hereunder, as
follows:

 

  (i) only on the Designated Processor(s) and at the Designated Site(s)
identified in Attachment A attendant to this Agreement;

 

  (ii) utilize the Licensed Product(s) on personal computers used as clients in
conjunction with the Designated Processor;

 

  (iii) only by Customer and not for the benefit of any third Party, except as
otherwise provided in this Agreement, including without limitation, commercial
timesharing or service bureau or other rental or sharing arrangements, data
processing or management information or services; and

 

  (iv) to copy the Licensed Product(s) for archival or backup purposes only, so
long as all titles, trademark, copyright, and restriction notices are
reproduced.

 

  (v) The limitations set forth in Article II Section 1 (A)(i) above shall not
apply in the event the Customer purchases the Enterprise Software (as defined in
Attachment A, Section 2(e)).

 

As a material inducement to Voxware to enter into this Agreement, Customer
affirms its obligations under this Agreement and agrees to take all reasonable
steps to ensure that the Licensed Product(s) and the trade secret and
proprietary and/or confidential information contained therein are not disclosed
under this provision to any Person other than the entities described above who
have a need for access and use as provided above.

 

No other uses are granted hereunder.

 

(B) Customer may not:

 

  (i) reverse engineer, disassemble, or decompile any part of the Licensed
Product(s), except to the extent required to obtain interoperability with other
independently created or procured software or as specified by law;

 

  (ii) distribute, sell or otherwise transfer any part of the Licensed
Product(s) except as expressly provided in this Agreement; or

 

  (iii) remove the patent, copyright, trade secret or other proprietary
protection legends or notices that appear on or in the Licensed Product(s).

 

2. OWNERSHIP. Except as expressly set forth in Article II of this Agreement,
Voxware retains all right, title, and interest, including but not limited to,
any and all intellectual property and any and all other proprietary rights in or
related to the Licensed Product(s) and any and all derivative works,
improvements, enhancements or modifications thereto. Customer agrees to treat
the Licensed Product(s) and any and all improvements, enhancements or
modifications thereto as Voxware Confidential Information and to secure and
protect the Licensed Product(s), and any and all derivative works, improvements,
enhancements or modifications thereto in a manner consistent with maintaining
Voxware’s rights therein, and to take appropriate action with its employees or
agents who are permitted access to the Licensed Product(s) and any and all
derivative works, improvements, enhancements or modifications thereto to satisfy
Customer’s obligations under Article V, Section 1 of this Agreement. Violation
of Voxware’s intellectual property rights shall be the basis for immediate
termination of this Agreement, which shall be in addition to and not in lieu of
any equitable remedies available to Voxware. At Voxware’s written request,
Voxware may audit Customer’s use of the Licensed Product(s) at Voxware’s
expense, but not more frequently than semi-annually. Such audit shall not
unreasonably interfere with Customer’s business activities. If an audit reveals
that Customer has underpaid fees to Voxware, Customer shall pay any such
undisputed underpaid fees within thirty (30) days from receipt of an invoice for
same.

 

3. WRONGFUL POSSESSION OR ACCESS. Upon knowledge of any unauthorized possession,
use of, or access to, any Licensed Product(s), Customer shall promptly notify
Voxware and furnish Voxware with full details of such knowledge, assist in
preventing any recurrence thereof, and cooperate at Voxware’s expense in any
litigation or other proceedings reasonably necessary to protect the rights of
Voxware.

 

August 23, 2001

        Revised USF Agreement v15



--------------------------------------------------------------------------------

Voxware Software License, Hardware, Services and Maintenance Agreement with U.S.
Foodservice, Inc.

 

4. SOURCE CODE ACCESS. The Source Materials for the VoiceLogistics™ Solution
will be placed in escrow with Voxware’s escrow agent pursuant to a Software
Escrow Agreement to be executed within thirty (30) days from the execution of
this Agreement. If Customer terminates this Agreement pursuant to Article V(8)
(due to a material breach by Voxware) or upon the declaration by a court of
competent jurisdiction that Voxware is bankrupt (collectively, the “Impact
Event”), the escrow agent shall release a copy of the Source Materials to the
VoiceLogistics™ System Software to Customer.

 

Notwithstanding anything contained herein to the contrary, upon request by
Customer for any reason, the escrow agent shall immediately release the Source
Materials to the Enterprise Software to Customer to permit Customer to develop,
maintain and support Customer specific applications (collectively, the
“Customization Event”) in its sole discretion and in such event, shall not be in
violation of the terms and conditions of this Agreement. If the Customer
receives Source Materials, in accordance with either the Impact Event or
Customization Event, Customer shall only use the Source Materials pursuant to
the terms and conditions imposed by this Agreement.

 

ARTICLE III. SERVICES

 

1. SERVICES PROVISION. Voxware will provide Services from time to time at
Customer’s request and under the terms and conditions of this Agreement.

 

2. SOLUTIONS. As a part of Services, Voxware will also provide mutually agreed
upon Solutions at Customer’s request. Voxware retains ownership of all rights,
title and interest to the Solutions provided hereunder and all versions thereof.
Voxware grants to Customer a non-exclusive, perpetual license to use the
Solutions subject to the same terms and conditions of Article II of this
Agreement. Customer and Voxware agree that the Solutions provided to Customer
shall not be a “work made for hire.”

 

3. CUSTOMER SOLUTIONS. Customer shall be entitled to perform or procure Customer
Solutions. Voxware makes no warranty with respect to, and shall have no
responsibility or liability whatsoever for, the Customer Solutions. All Customer
Solutions, if made, shall be made at the sole risk and expense of the Customer.

 

4. SERVICES TERMINATION. Customer may, at its election, terminate the Services
to be provided hereunder as provided above. However, such termination shall not
affect any right or claim of either Party incurred or accruing prior to the date
of termination, including without limitation, any right or claim of Voxware
payable for services rendered or reimbursable expenses incurred prior to such
termination date.

 

5. RESIDUALS. Voxware shall be free to use, disclose, and employ any generalized
ideas, concepts, know-how, methods, techniques, or skills gained or learned
during the performance of this Agreement.

 

ARTICLE IV. MAINTENANCE

 

1. MAINTENANCE SERVICES. Maintenance shall be provided in accordance with
Voxware’s Maintenance policy in effect at the beginning of each annual renewal
of the Period of Coverage. Maintenance is offered only for the Product(s)
specifically licensed or purchased by Customer, and Customer may not elect to
exclude any of the Product(s), any of the Designated Site(s) or any of the
Licensed Users from Maintenance during the period of coverage. Voxware agrees to
make Maintenance available to Customer on the terms specified herein for so long
as Voxware is making Maintenance available to customers generally.

 

2. MAINTENANCE TERM. The Period of Coverage begins upon execution of an
Attachment B attendant to this Agreement. At least ninety (90) days prior to
expiration of a Period of Coverage, Voxware shall notify Customer of the
applicable Maintenance Fees for the succeeding year, whereupon, unless Customer
notifies Voxware in writing of its desire to terminate Maintenance upon the
expiration date for that Period of Coverage, Customer’s subscription to
Maintenance shall be extended and renewed for an additional period of one (1)
year at the then-current fees specified by Voxware. In no event shall Voxware
increase its Maintenance Fees more than 8% from the previous year.

 

ARTICLE V. GENERAL

 

1. MUTUAL NONDISCLOSURE.

 

(A) Pursuant to this Agreement, each Party may, from time to time, furnish the
other Party with certain Confidential Information. The Parties agree to hold
each other’s Confidential Information in confidence. Each Party agrees to take
all reasonable steps to ensure that Confidential Information is not disclosed or
distributed by its employees or agents in violation of this Agreement. The
disclosure of Discloser’s Confidential Information does not grant to the
Recipient any license or rights to any trade secrets or under any patents or
copyrights, except as expressly provided by the licenses granted in this
Agreement.

 

(B) The obligations of Recipient with respect to any particular portion of
Confidential Information shall terminate or shall not attach, as the case may
be, when such information:

 

  (i) was in the public domain at the time of Discloser’s communication thereof
to Recipient;

 

  (ii) entered the public domain through no fault of Recipient subsequent to the
time of Discloser’s communication thereof to Recipient;

 

  (iii) was in Recipient’s possession free of any obligation of confidence at
the time of Discloser’s communication thereof to Recipient;

 

  (iv) was independently developed by Recipient as demonstrated by written
records; or,

 

  (v) is required to be disclosed by court or government order and Discloser has
been given notice of such order.

 

(C) Discloser understands that Recipient may develop information internally, or
receive information from other Parties, that may be similar to Discloser’s
information. Accordingly, nothing in this Agreement shall be construed as a
representation or inference that Recipient will not independently develop
Product(s), for itself or for others, that compete with the Product(s) or
systems contemplated by Discloser’s information. The Parties agree that a breach
of the confidentiality obligations by Recipient shall cause immediate and
irreparable monetary damage to Discloser and shall entitle Discloser to
injunctive relief in addition to all other remedies.

 

(D) Notwithstanding anything in this Section, the obligation to maintain secrecy
as provided herein shall survive the termination of this Agreement for a period
of three (3) years.

 

2. WARRANTIES.

 

(A) LICENSED PRODUCT(S). Voxware warrants that:

 

  (i) it is the owner of the Licensed Product(s), or has the right to license
the Licensed Product(s), in accordance with this Agreement;

 

  (ii) neither the Licensed Product(s) nor Customer’s use of the Licensed
Product(s) will infringe any patent, copyright, trademark, trade secret, or any
other proprietary right of any third Party;

 

  (iii) for the period of time specified in Attachment B (the “Warranty
Period”), Voxware warrants that the Licensed and/or Hardware Product(s) will
materially perform the functions described in the Published Product
Specifications except to the extent that such problems in the Product(s) are
caused by or arising out of the malfunction of Customer’s equipment or other
software product(s);

 

  (iv)

the Licensed Product(s) will completely and accurately address, present,
produce, store and calculate data involving dates beginning with January 1, 2000
and will not produce abnormally ending or incorrect results involving such dates
as used in and forward or regression date-based functions, and will provide that
all “date”- related functionalities and data filed include the indication of

 

August 23, 2001

        Revised USF Agreement v15



--------------------------------------------------------------------------------

Voxware Software License, Hardware, Services and Maintenance Agreement with U.S.
Foodservice, Inc.

 

century and millennium and will perform calculations which involve a four digit
year field.

 

(B) SERVICES. For a period of ninety (90) days following the date performance at
Customer’s Designated Site(s), as mutually agreed to by the Parties, Voxware
warrants that the Services supplied hereunder shall perform consistent with
generally accepted industry standards.

 

(C) MAINTENANCE. During the Period of Coverage, Voxware warrants that the
Licensed Product(s) will materially perform the functions described in the
Published Product Specifications, as they may exist during the Period of
Coverage.

 

(D) WARRANTY EXCLUSIONS. EXCEPT AS EXPRESSLY SET FORTH IN THIS AGREEMENT, THERE
ARE NO WARRANTIES, EXPRESSED OR IMPLIED, INCLUDING, BUT NOT LIMITED TO, THE
IMPLIED WARRANTIES OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE.

 

3. REMEDIES.

 

For any breach of warranties contained in Section 2 of this Article, Customer’s
initial remedy shall be as follows:

 

(A) LICENSED PRODUCT(S). The correction of errors in the Licensed Product(s)
that cause breach of warranty, or if Voxware is unable to provide such
correction, Customer shall be entitled to terminate this Agreement as it relates
to the non-conforming Licensed Product(s) and receive a refund of the greater of
(i) both 1) the Fees paid for the individual non-conforming Licensed Product(s)
at an identified Designated Site, and 2) the Fees paid for any services
associated with the use or operation of the individual non-conforming Licensed
Product(s) at the identified Designated Site for up to ninety (90) days from the
date Voxware was initially notified of the errors, or (ii) One Hundred Fifty
Thousand Dollars ($150,000).

 

(B) HARDWARE PRODUCT(S). The correction of errors in the Hardware Product(s)
that cause breach of warranty, or if Voxware is unable to provide such
correction, Customer shall be entitled to terminate this Agreement as it relates
to the non-conforming Hardware Product(s) and receive a refund of the greater of
(i) both 1) the Fees paid for the individual non-conforming Hardware Product(s)
at an identified Designated Site, and 2) the Fees paid for any services
associated with the use or operation of the individual non-conforming Hardware
Product(s) at the identified Designated Site for up to ninety (90) days from the
date Voxware was initially notified of the errors or (ii) Two Hundred Fifty
Thousand Dollars ($250,000) whichever is greater.

 

(C) SERVICES/MODIFICATIONS. The re-performance of the services, or if Voxware is
unable to perform the services as warranted, Customer shall be entitled to
recover the Fees paid for any specific services or modifications delivered to
specific Designated Site for up to ninety (90) days from the date Voxware was
initially notified of the errors.

 

(D) MAINTENANCE. The correction of errors in either the Licensed and/or Hardware
Product(s) that cause breach of warranty, or if Voxware is unable to provide
such correction, Customer shall be entitled to terminate this Agreement as it
relates to the individual non-conforming Licensed and/or Hardware Product(s) and
receive a refund, pro-rated for the un-expired term, of the Maintenance Fees
paid for the specific non-conforming Licensed and/or Hardware Product(s) for the
then-current Period of Coverage.

 

4. INDEMNITIES.

 

(A) INTELLECTUAL PROPERTY INDEMNITY. Voxware agrees to indemnify, defend and
hold Customer harmless from and against any costs or damages awarded by a court
of competent jurisdiction against Customer pursuant to a final judgment as a
result of, and defend Customer against, any claim of infringement of any U.S.
patent or copyright or misappropriation of any trade secret related to the
Licensed Product(s) or Solutions. The obligations to indemnify, defend and hold
harmless set forth in this Section (for both subsections (A) and (C)) will not
apply to the extent Customer was responsible for giving rise to the matter upon
which the claim for indemnification is based and will not apply unless Customer
(i) promptly notifies Voxware of any matters in respect of which the indemnity
may apply and of which Customer has knowledge; (ii) gives Voxware full and sole
opportunity to control the response thereto and the defense thereof, including
any agreement relating to the settlement thereof (so long as such settlement
does not include obligations on the part of Customer); (iii) cooperates with
Voxware in the defense or settlement thereof; and (iv) provides Voxware with the
information, assistance and authority to enable Voxware to do so. Customer may
participate, at its own expense, in such defense and in any settlement
discussions directly or through counsel of its choice on a monitoring,
non-controlling basis. However, Voxware shall have no obligation under this
Section or other liability for any infringement or misappropriation claim
resulting or alleged to result from: (1) use of the Licensed Product(s) in
conjunction or combination with non-Voxware software or other non-Voxware
product(s) not approved for use by Voxware or use in any manner for which the
Licensed Product(s) was not designed; (2) any aspect of Customer’s software,
documentation or data which existed prior to Voxware’s delivery of Licensed
Product(s); (3) any claim arising from any instruction, information, design or
other materials furnished by any third party to Customer; (4) Customer’s
continuing the allegedly infringing activity after being notified thereof or
after being informed and provided with modifications that would have avoided the
alleged infringement; or (5) use of the Licensed Product(s) in a manner not
contemplated by the published product specifications, which, in the absence of
such use of the product(s), the basis for such claims of infringement would not
have occurred. This Section 4 sets forth the exclusive remedy and entire
liability and obligation of each party with respect to intellectual property
infringement or misappropriation claims, including patent or copyright
infringement claims and trade secret misappropriation.

 

(B) In the event of an infringement or misappropriation claim as described in
this Section 4 arises, or if Voxware reasonably believes that a claim is likely
to be made, Voxware, at its option and in lieu of indemnification, may:

 

  (i) procure for Customer, at Voxware’s expense, the right to continue to use
the Licensed Product(s) or Solutions upon commercially reasonable terms;

 

  (ii) replace or modify the Licensed Product(s) or Solutions at Voxware’s
expense so that the Licensed Product(s) or Solutions become non-infringing, but
substantially equivalent in functionality; or

 

  (iii) in the event that neither (i) or (ii) are reasonably feasible, terminate
the Agreement as to the infringing Licensed Product(s) or Solutions and return
Customer’s Fees for the infringing Licensed Product(s) or Solutions.

 

This Section 4 states Voxware’s entire obligation to Customer with respect to
any claim of infringement.

 

(C) INDEMNITY. Voxware agrees to indemnify, defend and hold Customer harmless
from and against any third party claims and all costs, damages or expenses
(including reasonable attorneys’ fees) arising from such third party claims
which directly arise from (i) the Licensed Product(s) or Solutions causing the
death of a or injury to a person or damage to tangible personal property,
provided the Licensed Product(s) or Solutions are properly used as described
herein while causing the death, injury or damage, or (ii) any grossly negligent
acts or omissions of Voxware or its employees.

 

5. PAYMENT.

 

(A) LICENSE FEES. In consideration for the License granted in Article II,
Customer agrees to pay to Voxware the License Fees designated on any Attachment
A attendant to this Agreement upon the execution of this Agreement and any
Attachment A attendant to this Agreement.

 

(B)

HARDWARE FEES. In consideration for the purchase of Hardware Product(s),
Customer agrees to pay Voxware the total

 

August 23, 2001

        Revised USF Agreement v15



--------------------------------------------------------------------------------

Voxware Software License, Hardware, Services and Maintenance Agreement with U.S.
Foodservice, Inc.

 

purchase price designated on any Attachment A attendant to this Agreement.

 

(C) MAINTENANCE FEES. In consideration for the Maintenance to be provided
hereunder and for which Customer elects to subscribe, Customer shall pay
Maintenance Fees in accordance with any Attachment B attendant to this Agreement
and subsequently as an annual charge. The first payment shall be due in
accordance with the terms in Attachment B attendant to this Agreement. During
the Period of Coverage, Customer may be billed additional Maintenance Fees
resulting from additional Designated Sites, additional Hardware and Licensed
Product(s), additional Licensed Users, or from the upgrade of service level from
Basic to Extended. If Customer fails to remit Maintenance fees pursuant to the
terms hereof, Voxware will have no duty to provide Maintenance as specified
under Article IV.

 

(D) TAXES. The fees listed in this Agreement do not include taxes. If Voxware is
required to pay any sales, use, property, excise, value added, gross receipts,
or other taxes levied on the Licensed Product(s) or Services under this
Agreement or on Customer’s use thereof, then such taxes shall be billed to and
paid by Customer. This Section does not apply to taxes based on Voxware’s net
income or Voxware’s employer contributions and taxes.

 

(E) INVOICES. Customer agrees to pay for all uncontested amounts due under this
Agreement upon receipt of invoice. Amounts not contested in good faith and which
remain unpaid for thirty (30) days after invoice date will bear interest from
the invoice date of one and one-half percent (1 1/2%) per month or the highest
rate permitted by law, if less. Time is of the essence for all payments due
under this agreement, and in the event Voxware commences legal action to collect
any payment due to Voxware, Customer agrees to pay all costs of collection,
including without limitation, all court costs and reasonable attorney’s fees.

 

(F) All payments made hereunder are nonrefundable, except as specifically
provided otherwise in this Agreement.

 

6. LIMITED LIABILITY. EXCEPT FOR a) FAILURE TO COMPLY WITH VOXWARE’S PROPRIETARY
RIGHTS, b) FAILURE TO COMPLY WITH THE MUTUAL NONDISCLOSURE PROVISION, OR c)
VOXWARE’S INDEMNIFICATION OBLIGATIONS CONTAINED HEREIN, IN NO EVENT SHALL EITHER
PARTY BE LIABLE TO THE OTHER PARTY FOR A MONETARY AMOUNT GREATER THAN THE
AMOUNTS PAID OR DUE PURSUANT TO THIS AGREEMENT. EXCEPT FOR a) FAILURE TO COMPLY
WITH VOXWARE’S PROPRIETARY RIGHTS, or b) FAILURE TO COMPLY WITH THE MUTUAL
NONDISCLOSURE PROVISION, IN NO EVENT SHALL EITHER PARTY BE LIABLE TO THE OTHER
PARTY FOR ANY LOSS OR INJURIES TO EARNINGS, PROFITS OR GOODWILL, OR FOR ANY
INCIDENTAL, SPECIAL, PUNITIVE OR CONSEQUENTIAL DAMAGES OF ANY PERSON OR ENTITY
WHETHER ARISING IN CONTRACT, TORT OR OTHERWISE, EVEN IF SUCH PARTY HAS BEEN
ADVISED OF THE POSSIBILITY OF SUCH DAMAGES. THE LIMITATIONS SET FORTH IN THIS
SECTION SHALL APPLY EVEN IF ANY OTHER REMEDIES FAIL OF THEIR ESSENTIAL PURPOSE.

 

The provisions of this Agreement allocate the risks between Voxware and
Customer. Voxware’s pricing reflects this allocation of risk and the limitation
of liability specified herein.

 

7. SOLICITATION OF PERSONNEL. Each Party acknowledges that the other Party’s
employees are critical to the servicing of its customers. Therefore, Customer
agrees not to solicit, employ or otherwise engage Voxware employees without
Voxware’s prior written consent for a period of twelve (12) months following
that employee’s last date of employment by Voxware, and Voxware agrees not to
solicit, employ, or otherwise engage Customer’s employees involved in the
services contemplated by this Agreement without Customer’s prior written consent
for a period of twelve (12) months following that employee’s last date of
employment by Customer.

 

8. TERMINATION. If either Party materially breaches this Agreement, the other
Party may give written notice of its desire to terminate and the specific
grounds for termination and, if such default is capable of cure and the Party in
default fails to cure the default within thirty (30) days of the notice, the
other Party may terminate this Agreement. If such default is incapable of cure,
the other Party may terminate this Agreement immediately upon written notice of
its desire to terminate. Confidentiality obligations shall survive this
Agreement.

 

9. EXPORT ADMINISTRATION. The Parties agree to comply fully with all relevant
export laws and regulations of the United States (“Export Laws”) to assure that
neither the Licensed Product(s) nor any direct product thereof are (A) exported,
directly or indirectly, in violation of Export Laws; or (B) are intended to be
used for any purposes prohibited by Export Laws. Customer will indemnify Voxware
for any losses, costs, liability, and damages, including reasonable legal fees,
incurred by Voxware as a result of failure by Customer to comply with this
Section. Voxware may, from time to time, deny Customer the right to license in
certain countries in order to protect Voxware’s interests.

 

10. GENERAL.

 

(A) WAIVER. The waiver of one breach hereunder shall not constitute the waiver
of any other or subsequent breach. No amendments, modifications or supplements
to this Agreement shall be binding unless in writing and signed by the Parties.

 

(B) NOTICES. All Notices to Customer shall be personally delivered or sent by
certified mail, postage prepaid, return receipt requested, to the address
written above or such other address as notified to the other Party and such
notice shall be deemed to be made on the fifth (5th) day after such mailing. To
expedite order processing, Customer agrees that Voxware may treat documents
faxed by Customer to Voxware as original documents. However, either Party may
require the other to exchange original signed documents

 

(C) GOVERNING LAW. This Agreement, and all matters arising out of or related to
this Agreement, except actions arising under the patent and copyright provisions
of the U.S. Code, shall be governed by the laws of the State of Delaware. The
Parties agree that this Agreement is not subject to and shall not be interpreted
by the United Nations Convention on Contracts for the International Sale of
Goods.

 

(D) ASSIGNMENT. Except as provided in this subsection, this Agreement may not be
assigned by either Party, and any attempted assignment which does not adhere to
these provisions shall be void. However, either Party may, upon written notice
to the other Party, assign this Agreement to any entities under common control
and ownership of the assigning Party, such common control and ownership being
defined as the direct or beneficial ownership of a voting interest of at least
fifty percent (50%) or the right or power, directly or indirectly, to elect a
majority of the Board of Directors, or the right or power to control management.
Either Party may assign this Agreement in the event of the sale of all or
substantially all of its assets or equity.

 

(E) PUBLICITY RIGHTS. Voxware may not generate any promotional materials, nor
use the Customer’s name, logo or other information in any manner without the
Customer’s prior written consent. The Customer agrees to a press release
announcing this Agreement within ten (10) working days of the execution of this
Agreement, subject to review and approval of the release by the Customer.

 

With the Customer’s consent, Voxware may include Customer’s name and logo among
its list of customers, and may include a brief description of the Product(s),
Solutions, and Services furnished hereunder. Voxware may also reference Customer
and Customer solution in promotional materials produced at Voxware’s expense
that include but are not limited to (i) press releases, (ii) images, (iii)
solution description, (iv) interviews, and (v) published articles and reports.
Customer also agrees to allow Voxware to use metrics generated and other
benefits resulting from the deployment of Product(s), Solutions, and Services
for promotional purposes. The Customer agrees to no unreasonable delays for
responses to reasonable requests for publicity by Voxware.

 

August 23, 2001

        Revised USF Agreement v15



--------------------------------------------------------------------------------

Voxware Software License, Hardware, Services and Maintenance Agreement with U.S.
Foodservice, Inc.

 

(F) LANGUAGE. Should a counterpart to this Agreement be prepared in a language
other than English, than English shall be the language of this Agreement and the
English language counterpart shall govern all disputes, performances and
interpretations, and the counterpart in another language shall be for
convenience only and shall not affect the performance or interpretation of this
Agreement.

 

(G) CURRENCY. All amounts stated in and payable under this Agreement shall be
denominated and payable in United States Dollars.

 

(H) RELATIONSHIP OF THE PARTIES. The Parties hereto are independent contractors
and neither Party nor its employees, directors, agents, or consultants shall
hold itself out to be, or allow itself to be considered as, an agent or employee
of the other Party. Nothing in this Agreement shall be construed as creating an
employer-employee relationship or any partnership or joint venture between
Customer and Voxware. Voxware shall be responsible for payment of all federal,
state and local taxes arising out of Voxware’s activities, including by way of
illustration, but not limited to, federal and state income taxes, social
security taxes, unemployment insurance taxes, where applicable, and business
licence fees, where required. Voxware shall not incur any liability on behalf of
Customer, or in any way represent or bind Customer in any manner or thing
whatsoever, and nothing herein shall be deemed to make either Party the agent or
legal representative of the other.

 

(I) AMENDMENTS AND MODIFICATIONS. No amendment to or modification of this
Agreement shall be binding upon any Party unless such amendment or modification
is reduced to writing, dated and executed by the Parties to this Agreement.

 

(J) FORCE MAJEURE. If and to the extent that either Party may be precluded by
acts of God, authority of laws, strikes, lockouts, casualties, or failure in
electrical power, heat, light, air conditioning, or communications equipment, or
other causes beyond its control from performance hereunder, such performance
shall be excused to the extent that it is necessitated by such causes. Upon the
occurrence of such an event, the Party seeking to rely on this provision shall
promptly give written notice to the other Party of the nature and consequence of
the cause. The provisions hereof shall not apply to monetary amounts owed by
either Party to the other.

 

(K) SEVERABILITY. If any provision or portion thereof of this Agreement is held
to be invalid or unenforceable, the remaining provisions will remain in full
force.

 

This Agreement, including its terms and conditions and its attachments and
amendments, is a complete and exclusive statement of the agreement between the
Parties. IN WITNESS WHEREOF, the Parties have executed this Agreement as of the
date first above written.

 

By execution, signer certifies that signer is duly authorized to execute this
Agreement on behalf of Voxware.       By execution, signer certifies that signer
is duly authorized to execute this Agreement on behalf of Customer. VOXWARE,
INC.       U.S. FOODSERVICE, INC.

By

 

/s/ Bathsheba J. Malsheen

     

By

 

/s/ Bill Loe

   

(Authorized Signature)

         

(Authorized Signature)

   

Bathsheba J. Malsheen

         

Bill Loe, VP/CIO

   

(Print or Type Name)

         

(Print or Type Name and Title)

   

President & CEO

         

9/17/01

   

(Title)

         

(Date Signed)

 

August 23, 2001

        Revised USF Agreement v15